DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 996 361 A1.
As concerns claims 1, 8 and 15, comprising: 
storing, for each of a plurality of forwarded messages (0002-sending the message…saving content object; 0012) sent via an electronic messaging application (0012), a record in a data store (0002-memory; database), each of the plurality of forwarded messages resending an original message (0002-distribution of said object by second user to third user; object is “original message”; 0021-forwarded message) and each record including data identifying the original message (0002-unique id of the object; 0031-tracking usage of each message or object when distributed) for the forwarded message; 
receiving a request to revoke (0003-request to delete; 0012-manage delete action) one of the plurality of forwarded messages (0005-define partial list; fig. 16a-2210B); 

notifying (0055; 0057-receiving indication from mobile device of completing deletion operation), with an electronic processor (0069), a user associated with the original message of the request to revoke the one of the plurality of forwarded messages, and 
in response to receiving an instruction to revoke the original message from the user (0057-request to delete)
identifying, with an electronic processor, each forward (0057-identifying each recipient based on graph database) of the original message via records stored in the data store including a link to the original message, and 
revoking the original message and each message associated with each record stored in the data store including the data identifying the original message to revoke the original message and each forward of the original message (0057).  

As concerns claims 2 and 9, the invention of claims 1 and 8, wherein storing, for each of the plurality of forwarded messages, the record in the data store includes storing, for each of the plurality of forwarded messages a record including unique identifying information for the forwarded message (0002-unique id, saved in memory, graph database) and unique identifying information for the original message (0002-unique id, saved in memory, graph database).  

As concerns claims 3 and 10, the invention of claims 1 and 8, wherein storing, for each of the plurality of forwarded messages, the record in the data store includes storing, for each of the plurality of forwarded 25Applicant Ref. No. 405864-US-NP (9316-USO1) messages a record including unique identifying information for the 

As concerns claims 4 and 11, the invention of claims 1 and 8, wherein receiving the request to revoke one of the plurality of forwarded messages includes receiving the request from a user included in a group of users (0032-secondary user to delete) receiving the at least one of the plurality of forwarded messages.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 996 361 A1 in view of U.S. Patent Application Publication 2012/0173633 to Balabhadrapatruni et al.
EP ‘361 A1 do not disclose:
As concerns claims 5, 12 and 17, the invention of claims 4, 11 and 15, further comprising, in response to receiving the request, notifying an administrator associated with group of users and, in response to input from the administrator, revoking the one of the plurality forwarded messages from each user included in the group of users.  

Balabhadrapatruni et al. ‘633 teach:
As concerns claims 5, 12 and 17, the invention of claims 4, 11 and 15, further comprising, in response to receiving the request, notifying an administrator (Fig. 4, 475-“administrator (and/or other set of participants)”) associated with group of users and, in response to input from the administrator, revoking the one of the plurality forwarded messages from each user included in the group of users.  
As concerns claims 6, 13 and 16, the invention of claims 1, 8 and 15, wherein notifying the user associated with the original message includes notifying at least one selected from a group consisting of an author of the original message and an administrator (Fig. 4, 475-“administrator (and/or other set of participants)”) associated with group of users receiving the original message.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of EP ‘361 A1 with an administrator, as taught by Balabhadrapatruni et al. ‘633, in order to provide oversight and management of users. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 996 361 A1 and U.S. Patent Application Publication 2012/0173633 to Balabhadrapatruni et al. in view of U.S. Patent Application Publication 2013/0086185 to Desmarais et al.


As concerns claim 18, the non-transitory, computer-readable medium of claim 17, wherein the instruction to revoke the original source message is sent only after the group of administrators vote to revoke the original source message.  
As concerns claim 19, the non-transitory, computer-readable medium of claim 18, wherein the vote is undertaken using at least one selected from the group consisting of a simple majority vote, a one-third majority vote, a two-thirds majority vote, and a unanimous decision vote.  
Desmarais et al. ‘185 teach:
As concerns claim 18, the non-transitory, computer-readable medium of claim 17, wherein the instruction to revoke the original source message is sent only after the group of administrators vote to revoke the original source message (0047-deleting files may require only majority vote).  
As concerns claim 19, the non-transitory, computer-readable medium of claim 18, wherein the vote is undertaken using at least one selected from the group consisting of a simple majority vote (0047-majority vote), a one-third majority vote, a two-thirds majority vote, and a unanimous decision vote.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of EP ‘361 A1 with voting, as taught by Desmarais et al. ‘185, in order to provide a collaborative experience. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 996 361 A1 in view of EP 0 984 593 A1. 

As concerns claims 7, 14 and 20, in response to receiving a request to revoke a second message, incrementing a counter tracking a number of requests associated with the second message, and in response to the counter satisfying a predetermined threshold, automatically revoking the second message and each message associated with each record stored in the data store including the data identifying the second message to automatically revoke the second message and each forward of the second message. 
EP ‘593 A1 teach:
As concerns claims 7, 14 and 20, in response to receiving a request to revoke a second message, incrementing a counter (0027-votes tallied) tracking a number of requests associated with the second message (fig. 5; vote associated with message; note: “associated with” is a broad term), and in response to the counter satisfying a predetermined threshold (0027-vote; fig. 3-314-yes, no branches- determined based on pass or fail of vote which is a “threshold”), automatically revoking (0027-recall message) the second message and each message associated with each record stored in the data store including the data identifying the second message to automatically revoke the second message and each forward of the second message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of EP ‘361 A1 with voting, as taught by EP ‘593 A1, in order to provide a collaborative experience and minimize wasted time (0005).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451